Case: 12-60297       Document: 00512200921         Page: 1     Date Filed: 04/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 8, 2013
                                     No. 12-60297
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JACOBO DELEON-GALLEGOS,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 192 011


Before JOLLY, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jacobo Deleon-Gallegos (Deleon), a citizen and native of Mexico, petitions
this court for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the immigration judge’s final order of removal
denying his request for a continuance. Deleon argues that the denial of his
request for a continuance for the purpose of raising a collateral attack on his
2011 conviction pursuant to Padilla v. Kentucky, 559 U.S. 356 (2010), violated
his due process rights. He maintains that the BIA’s ruling was clearly erroneous

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60297     Document: 00512200921       Page: 2   Date Filed: 04/08/2013

                                   No. 12-60297

because the failure to grant continuances to aliens seeking to raise such
collateral attacks on their convictions renders the ruling in Padilla meaningless
because, in the absence of continuances, no aliens would have time to raise
Padilla-based challenges to their convictions before they are removed from the
United States.
      The immigration judge ruled that Deleon was removable from the United
States because he had been convicted of an aggravated felony offense. See 8
U.S.C. § 1227(a)(2)(A)(iii). Deleon did not challenge that determination before
the BIA, and he does not challenge it in this court. Accordingly, we have
jurisdiction to review only claims raising constitutional or purely legal questions.
See 8 U.S.C. § 1252(a)(2)(C), (D). Although Deleon argues that the denial of a
continuance violated his due process rights, the denial of a continuance in a case
involving the jurisdiction-stripping provision of § 1252(a)(2)(C) “does not present
a constitutional claim or issue of law that this court has jurisdiction to consider.”
Ogunfuye v. Holder, 610 F.3d 303, 307 (5th Cir. 2010). Therefore, we do not have
jurisdiction to consider Deleon’s petition for review.
      PETITION FOR REVIEW DISMISSED.




                                         2